IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                            FILED
                                                            April 16, 2008

                                                      Charles R. Fulbruge III
                            No. 07-60511                      Clerk


UNITED STATES OF AMERICA

                                      Plaintiff-Appellant

FEDERAL INSURANCE COMPANY; PEOPLES FINANCIAL
CORPORATION; PEOPLES BANK OF BILOXI

                                      Intervenors-Appellants
v.

RALPH ANGELO SEYMOUR; also known as Sonny Seymour

                                      Defendant-Appellee

STIFEL, NICOLAUS & COMPANY INC.

                                      Garnishee-Appellee

JUDY SEYMOUR

                                      Interested Party-Appellee



             Appeal from the United States District Court
               for the Southern District of Mississippi
                       USDC No. 1:02-CR-114-1
                                       No. 07-60511

Before JOLLY, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Appellants challenge the district court’s ruling that only half of the joint
bank account of Ralph and Judy Seymour (husband and wife) is subject to a
pending garnishment. At issue is whether it was error to apply Mississippi’s
equitable-distribution system for marital property to the garnishment
proceeding, providing Judy Seymour an ownership interest in the joint account.
VACATED AND REMANDED.
                                              I.
       Ralph Seymour pleaded guilty to bank fraud, in violation of 18 U.S.C. §
1344. He was ordered, inter alia, to pay $376,705.06 in restitution to Federal
Insurance Company, Peoples Financial Corporation, and Peoples Bank of Biloxi
(Intervenors).
       The United States’ application for writ of garnishment upon Ralph
Seymour’s property was served on Stifel, Nicholas & Company, Inc. Stifel
answered that $112,473.92 was held in the joint account of Ralph and Judy
Seymour.
       Judy Seymour filed an objection to the garnishment, claiming to be the
equitable owner of half of the account’s funds. Intervenors moved for leave to
intervene, and for turnover of the funds being held pursuant to the writ of
garnishment.
       Following the district court’s ordering the turnover, but then vacating that
order, Intervenors again sought turnover.              Judy Seymour claimed, under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 07-60511

Mississippi law, an equitable interest in half of the funds, based on her marriage
to Ralph Seymour and the funds’ being accumulated during the course of their
marriage. She asserted she participated in no wrongdoing, and reaped no
benefit from that of her husband.
      Consistent with Judy Seymour’s position, the district court denied the
turnover motion in part, and granted it in part. It ordered half of the funds to
be turned over and half to remain in the joint account for the benefit of Judy
Seymour.
                                       II.
      Appellants contend the district court abused its discretion in ruling Judy
Seymour, under equitable principles, owns half of the funds, rendering them not
subject to garnishment. “While the entry of a turnover order is reviewed for an
abuse of discretion, a district court necessarily abuses its discretion if its
conclusion is based on an erroneous determination of the law.” Af-Cap, Inc. v.
Republic of Congo, 462 F.3d 417, 425 (5th Cir. 2006), cert. dismissed, 127 S. Ct.
1511 (2007). It goes without saying that state-law determinations are reviewed
de novo; in other words, no deference is accorded the district court’s application
of Mississippi law. Salve Regina College v. Russell, 499 U.S. 225, 231 (1991);
e.g., Af-Cap, 462 F.3d at 425.
      Under the Federal Debt Collection Procedures Act, the United States may
garnish a debtor’s jointly-owned property to enforce a criminal restitution order
to the extent allowed by the law of the State where the property is located. 18
U.S.C. § 3613(a); 28 U.S.C. §§ 3010(a), 3205(a). Thus, Mississippi law controls
to what extent Ralph and Judy Seymour’s joint account is subject to this
garnishment.


                                        3
                                  No. 07-60511

      Under Mississippi law, a joint account is prima facie subject to
garnishment. Delta Fertilizer, Inc. v. Weaver, 547 So. 2d 800, 803 (Miss. 1989)
(citation omitted); see also Deposit Guar. Nat’l Bank v. Pete, 583 So. 2d 180, 183
(Miss. 1991) (citations omitted); Cupit v. Brooks, 112 So. 2d 813 (Miss. 1959).
When claiming a portion of that account exempt from garnishment, the burden
is on a joint owner to establish the portion of the funds she owns. E.g., MISS.
CODE ANN. § 11-35-41; Delta Fertilizer, 547 So. 2d at 803. For that purpose,
“parol evidence is admissible to show the respective contributions of each
depositor, as well as any intent of one to make a gift to the other”. Delta
Fertilizer, 547 So. 2d at 803 (citation and internal quotation marks omitted).
      Judy Seymour does not claim she contributed to, or was given, the
account’s funds. Instead, she claims only an equitable interest in half of the
account, based primarily on its being “marital property” accumulated during her
long-term marriage to Ralph Seymour, as well as her lack of wrongdoing and the
family’s current circumstances. She maintains that, under Mississippi law, title
to marital property is not determinative of ownership, but rather, the district
court had discretion to determine ownership, pursuant to Ferguson v. Ferguson,
639 So. 2d 921 (Miss. 1994) (adopting equity principles to determine title to
marital property in divorce proceeding). Therefore, she asserts, the district court
relied properly upon Ferguson to conclude she owned an equitable interest in
half of the joint-account’s funds, with her half not being subject to the pending
garnishment.
      As Judy Seymour conceded at oral argument here, however, Ferguson’s
equitable principles have not been applied by Mississippi courts to garnishment
proceedings. Ferguson “devised [a] method[] to divide marital assets at divorce”,


                                        4
                                  No. 07-60511

id. at 925, and has not been applied outside that context. Accordingly, it was
error for the district court to apply Ferguson to conclude Judy Seymour had
equitable title to half the funds.     Moreover, even if Ferguson’s equitable
principles could be applied to a garnishment proceeding, Ferguson advises: “no
right to property vests by virtue of the marriage relationship alone prior to entry
of a judgment . . . pursuant to dissolution of the marriage”. Id. at 928. In sum,
Judy Seymour has no vested right in the joint account solely by virtue of her
marriage to Ralph Seymour.
      As stated, whether the joint-owner has established ownership of the
account is determinative under Mississippi law. E.g., Delta Fertilizer, 547 So.
2d at 803. Ralph and Judy Seymour’s joint account was opened with shares of
stock belonging to both of them, and was funded by the liquidation of Ralph
Seymour’s retirement account. Judy Seymour has not produced any evidence as
to the value of her stock when the account was opened, or any other
contributions she made. Nor has she provided evidence that Ralph Seymour
gave any funds to her as a gift. Indeed, she claims no legal interest in the funds.
Again, her claim rests solely on the marital relationship and equity.
      Therefore, under Mississippi law, Judy Seymour did not establish
ownership of half of the joint account’s funds. Accordingly, all of those funds are
subject to the pending garnishment.
                                       III.
      For the foregoing reasons, the judgment is VACATED, and this matter is
REMANDED to district court for entry of judgment consistent with this opinion.
      VACATED AND REMANDED.




                                        5